 


109 HR 5041 IH: Homeless Assistance Consolidation Act of 2006
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5041 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Mr. Renzi (by request) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the McKinney Vento Homeless Assistance Act to reauthorize the Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeless Assistance Consolidation Act of 2006. 
2.Findings and purposeSection 102 of the McKinney Vento Homeless Assistance Act (42 U.S.C. 11301) is amended to read as follows: 
 
102.Findings and purpose 
(a)FindingsCongress finds that— 
(1)assistance from the Federal Government is an important factor in the success of efforts by State and local governments and the private sector to address the problem of homelessness in a comprehensive manner; 
(2)there are several housing programs the Federal Government administers to assist persons experiencing homelessness, including programs specifically for individuals with disabling conditions, veterans, and youth; 
(3)homeless assistance programs must be evaluated on the basis of their effectiveness in reducing homelessness in their given communities, transitioning individuals and families to permanent housing and stability, and optimizing self-sufficiency; 
(4)States and units of general local government receiving Federal grant funds must be evaluated on the basis of their effectiveness in implementing plans to appropriately discharge individuals from health care or treatment facilities or institutions, foster care or youth facilities, correctional institutions, or other non-targeted service systems; 
(5)an effective plan for reducing homelessness should provide a comprehensive housing system (including permanent housing, transitional housing, homelessness prevention and emergency shelter) that recognizes that, while some individuals and families experiencing homelessness attain economic viability and independence utilizing transitional housing and then permanent housing, others can become self-sufficient by moving directly to permanent housing; 
(6)supportive housing activities include the provision of permanent housing or transitional housing, and appropriate supportive services, in an environment that can meet the short term or long term needs of persons experiencing homelessness as they become increasingly self-sufficient; 
(7)homeless housing and supportive services programs within a community are most effective when they are developed and operated as part of an inclusive, collaborative, locally driven homeless planning process that involves as decisionmakers persons experiencing homelessness, advocates for persons experiencing homelessness, service organizations, government officials, business persons, neighborhood advocates, local or national foundations, and other community members; 
(8)faith-based and other community-based organizations play important roles in providing housing and supportive services to persons experiencing homelessness; 
(9)homelessness is a symptom of many neighborhood and community problems and the remedies to these problems require a comprehensive local approach integrating all available resources; 
(10)the Federal Government has a responsibility to establish partnerships with State and local governments and private sector entities to address comprehensively the problems of homelessness; and 
(11)while the results of Department of Housing and Urban Development programs targeted for persons experiencing homelessness have been positive, the number and complexity of such programs calls for simplification of the community led grant making process. 
(b)PurposeIt is the purpose of this Act— 
(1)to create a unified and performance based process for allocating and administering funds under title IV; 
(2)to encourage comprehensive, collaborative local planning of housing and services programs for persons experiencing homelessness; 
(3)to focus the resources and efforts of the public and private sectors on helping to prevent homelessness and to end chronic homelessness; 
(4)to provide funds for programs and to implement activities to assist individuals and families in the transition from homelessness, and to prevent vulnerable individuals and families from becoming homeless; 
(5)to consolidate the separate homeless assistance programs carried out under title IV (consisting of the supportive housing program, the safe havens for homeless individuals demonstration program, the section 8 assistance for single-room occupancy dwellings program, the shelter plus care program, and the rural homeless housing assistance program) into a single program with specific eligible activities; and 
(6)to allow flexibility and creativity in re thinking solutions to homelessness, including housing strategies, service delivery, and the involvement of persons experiencing homelessness in decisionmaking regarding opportunities for their long term stability, growth, well being and ultimate self-sufficiency.. 
3.Housing assistance general provisionsSubtitle A of title IV of the McKinney Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
AGeneral Provisions. 
(2) 
(A)by redesignating section 401 (42 U.S.C.11361) as section 403; and 
(B)by redesignating section 402 (42 U.S.C.11362) as section 406; 
(3)by inserting before section 403 (as redesignated in paragraph (2)) the following: 
 
401.DefinitionsIn this title: 
(1)Chronically homeless personThe term chronically homeless person means an unaccompanied homeless individual with a disabling condition who has either been continuously sleeping in a place not meant for human habitation or in an emergency homeless shelter for a year or more or who has had at least four episodes of continuously sleeping in a place not meant for human habitation or in an emergency homeless shelter in the past three years. 
(2)Continuum of care boardThe term continuum of care board means a legal entity that— 
(A)is a representative community homeless planning body established or designed in accordance with section 402; and 
(B)serves as the applicant for project sponsors who jointly submit a single application for grants under subtitle C in accordance with a collaborative process. 
(3)Consolidated planThe term Consolidated Plan means any such plan established by the Secretary by regulation incorporating the applicable comprehensive housing affordability strategy, and such other requirements as the Secretary shall prescribe, in accordance with title I of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704 et seq.). 
(4)Disabling conditionThe term disabling condition means a diagnosable substance use disorder, serious mental illness, developmental disability, or chronic physical illness or disability, including the co-occurrence of two or more of these conditions, that limits an individual’s ability to work or perform one or more activities of daily living. 
(5)Eligible personThe term eligible person means, with respect to subsections (a) and (e) of section 423, a homeless individual with a disabling condition and the families of such individuals. 
(6)Legal entityThe term legal entity means— 
(A)an entity organized or recognized under the authority of state law; 
(B)an organization associated with State or local government; or 
(C)a consortium of organizations associated with state or local governments that has constituted itself in accordance with subparagraph (A). 
(7)Permanent housingThe term permanent housing means housing, including rental assistance, without a designated length of stay for homeless individuals with disabling conditions and homeless families that include such an individual that is an adult. 
(8)Private nonprofit organization.The term private nonprofit organization means an organization, including faith-based and other community-based organizations— 
(A)organized and recognized under the authority of state law; 
(B)no part of the net earnings of which inures to the benefit of any member, founder, contributor, or individual; 
(C)that has a voluntary board; and 
(D)that has an accounting system, or has designated a fiscal agent in accordance with requirements established by the Secretary. 
(9)ProjectThe term project means a structure or structures (or a portion of such structure or structures) for which— 
(A)assistance under subtitle C is used to— 
(i)acquire, rehabilitate, construct, lease or rent the structure; 
(ii)make annual payments for operating costs; or 
(iii)provide supportive services in connection therewith; or 
(B)the Secretary provides technical assistance. 
(10)Project basedThe term project-based, used with respect to rental assistance, means assistance provided pursuant to a contract that— 
(A)is between— 
(i)a project sponsor; and 
(ii)an owner of an existing structure; and 
(B)provides that rental assistance payments shall be made to the owner and that the units in the structure shall be occupied by eligible persons for not less than the term of the contract. 
(11)Project sponsorThe term project sponsor means the organization directly operating the proposed projects. 
(12)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(13)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands and Palau. 
(14)Supportive housingThe term supportive housing means a housing program that— 
(A)helps homeless persons and families transition from homelessness to living in safe, decent and affordable housing in a manner that optimizes self-sufficiency; and 
(B)provides supportive services and housing assistance on either a transitional or permanent basis, as determined by the assessed abilities and needs of the program participants. 
(15)Supportive servicesThe term supportive services means the services described in section 428(c). 
(16)Tenant basedThe term tenant based, used with respect to rental assistance, means assistance that allows an eligible person to select a housing unit in which such person will live using rental assistance provided under subtitle C, except that if necessary to assure that the provision of supportive services to a person participating in a program is feasible, a project sponsor may require that the person live— 
(A)in a particular structure or unit for not more than the first year of the participation; and 
(B)within a particular geographic area for the full period of the participation, or the period remaining after the period referred to in subparagraph (A). 
(17)Transitional housingThe term transitional housing means housing, the purpose of which is to facilitate the movement of individuals and families experiencing homelessness to permanent housing within 24 months or such longer period as the Secretary determines necessary. 
402.Continuum of care boards 
(a)EstablishmentA continuum of care board shall be established for a geographic area for one or more units of general local government as a private nonprofit organization, or an organization associated with state or local government or a consortium thereof, which consortium is itself organized under authority of state law. 
(b)MissionA continuum of care board will lead a collaborative planning process to design, implement and evaluate programs, policies and practices to prevent and help end homelessness. 
(c)Appointment of an agent 
(1)Subject to paragraph (2), a continuum of care board may designate an agent to— 
(A)apply for a grant under section 422(b); and 
(B)receive and distribute grant funds awarded under subtitle C. 
(2)Any continuum of care board that appoints an agent pursuant to paragraph (1) shall nonetheless retain all of its duties and responsibilities under this title. 
(d)Membership of continuum of care board 
(1)In generalA continuum of care board established under subsection (a) shall be composed of persons— 
(A)from a particular geographic area; 
(B)not less than 65 percent of whom are— 
(i)persons who are experiencing or have experienced homelessness (with not fewer than two persons being individuals who are experiencing or have experienced homelessness); 
(ii)persons who act as advocates for the diverse subpopulations of persons experiencing homelessness; 
(iii)persons or representatives of organizations who provide assistance to the variety of individuals and families experiencing homelessness and those at risk of homelessness, including entities such as law enforcement and health and mental health organizations; 
(iv)members of the business community and local workforce investment boards established under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.); 
(v)members of neighborhood advocacy organizations; and 
(vi)members of philanthropic organizations that contribute to preventing and ending homelessness in the geographic area of the continuum of care board; and 
(C)the remainder of whom, but not less than one individual, are selected from among government agency officials, particularly those officials responsible for administering funding under programs targeted for persons experiencing homelessness, and other programs for which persons experiencing homelessness are eligible. 
(2)WaiverThe Secretary may, for good cause and on a case-by-case basis, waive the requirements of section 402(d)(1) as he determines to be necessary or appropriate. 
(e)Composition and rotation of membership of board 
(1)CompositionTo the extent practicable, all of the individuals, organizations, agencies and businesses described in subsection (d)(1) shall be represented on the continuum of care board. 
(2)Rotation of membershipThe continuum of care board shall rotate its membership, upon such terms as designated by the Secretary, to ensure that individuals and representatives of all agencies, businesses, and organizations who are described in subsection (d)(1) and invested in developing and implementing strategies to prevent and help end homelessness are able to participate as decisionmaking members of the continuum of care board. 
(f)Remedial actionIf the Secretary finds that a continuum of care board for a geographic area does not meet the requirements of this section, the Secretary may take remedial action to ensure fair distribution of grant amounts under subtitle C to project sponsors within that area. Such measures may include designating another body as a continuum of care board. 
(g)DutiesA continuum of care board shall— 
(1) 
(A)design a collaborative process, established jointly and complied with by its members, for evaluating, reviewing, prioritizing, awarding, and monitoring projects and applications submitted by project sponsors for funding under subtitle C in such a manner as to ensure that the project sponsors involved further the goal of preventing homelessness and helping to end chronic homelessness and promoting self-sufficiency in the geographic area involved; 
(B) 
(i)review relevant policies and practices (in place and planned) of public and private entities in the geographic area served by the continuum of care board to determine if the policies and practices further or impede the goal described in subparagraph (A); 
(ii)in conducting the review, give priority to the review of— 
(I)the discharge planning and service termination policies and practices of publicly funded facilities or institutions (such as health care or treatment facilities or institutions, foster care or youth facilities, or correctional institutions), and entities carrying out publicly funded programs and systems of care (such as health care or treatment programs, the programs of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), foster care or youth programs, or correctional programs); 
(II)the access to programs for which homeless persons would be eligible; and 
(III)local policies and practices relating to zoning and other land use controls, land development standards, fees, codes, and their administration and enforcement, to help to reduce regulatory barriers that prevent the reasonable inclusion and distribution in the geographic area of persons experiencing homelessness; and 
(iii)in conducting the review, determine the modifications and corrective actions that need to be taken, and by whom, so that the relevant policies and practices do not stimulate, or prolong, homelessness in the geographic area; 
(2) 
(A)require, consistent with the Government Performance and Results Act of 1993 (31 U.S.C. 1101 et seq.) and amendments thereto, that project sponsors who are funded by grants received under subtitle C implement and maintain an outcome based evaluation of their projects that measures effective and timely delivery of housing or services and whether provision of such housing or services results in preventing or helping to end homelessness for the persons that such project sponsors serve; 
(B)request that States and local governments who distribute funds under subtitle B submit information and comments on the administration of activities under subtitle B, to enable the continuum of care board to plan and design a full continuum of care for persons experiencing homelessness; 
(3)provide, consistent with the Government Performance and Results Act of 1993 and amendments thereto, an independent outcome based evaluation of the homeless assistance planning process of the continuum of care board to measure the performance of the continuum of care board in ending chronic homelessness and in preventing or helping to end the homelessness of persons in the geographic area of the continuum of care board; 
(4)participate in the Consolidated Plan, and coordinate with other jurisdictional plans related to homelessness, including 10-year plans to end chronic homelessness for the geographic area served by the continuum of care board; and 
(5)arrange for an annual audit of the financial records of each project carried out by a project sponsor funded by a grant received under subtitle C. 
(h)Conflict of interest 
(1)No member of a continuum of care board may participate in decisions of the continuum of care board concerning a grant under subtitle C, or provision of other financial benefits, to such member or the organization that such member represents. 
(2)Nothing in this section shall be construed to displace conflict of interest or government fair practices laws, or their equivalent, that govern applicants for grant amounts under subtitle C. 
(i)Homeless management information systemIn accordance with standards established by the Secretary, each continuum of care board shall ensure consistent participation by project sponsors in a community-wide homeless management information system. The continuum of care board shall ensure the participation for purposes of collecting unduplicated counts of individuals experiencing homelessness, analyzing patterns of use of assistance provided under subtitle C for the geographic area involved, implementing an effective information and referral system, and providing information for the needs analyses and funding priorities of continuum of care boards.; 
(4)by inserting after section 403 (as redesignated in paragraph (2)) the following: 
 
404.Technical assistance and special initiatives 
(a)Technical assistanceTo aid in effectively carrying out the provisions of this title, the Secretary shall make technical assistance available to continuum of care boards and project sponsors or potential project sponsors. 
(b)Special initiativesThe Secretary may make funds available under this title for special initiatives and demonstration programs that would further the purposes of this title. 
(c)ReservationThe Secretary may reserve not more than one percent of the funds made available for any fiscal year for carrying out subtitles B and C, to provide technical assistance and funding for special initiatives under subsections (a) and (b). 
405.Performance reports and monitoring 
(a)In generalA continuum of care board shall submit to the Secretary an annual performance report regarding the activities carried out with grant amounts received under subtitles B and C in the geographic area served by the continuum of care board, at such time and in such manner as the Secretary determines to be reasonable. 
(b)ContentThe performance report described in subsection (a) shall— 
(1)describe the number of persons provided homelessness prevention assistance and the number of individuals experiencing homelessness who were provided emergency shelter, transitional or permanent housing, or supportive services, with the grant awarded in the fiscal year prior to the fiscal year in which the report was submitted; 
(2)estimate the number of persons experiencing homelessness in the geographic area served by the continuum of care board who are eligible for, but did not receive, services, housing, or other assistance through the programs funded under subtitles B and C in the prior fiscal year; 
(3)indicate the accomplishments achieved within the geographic area including efforts to coordinate services and programs; 
(4)assess the consistency and coordination between the programs funded under subtitles B and C in the prior fiscal year and the Consolidated Plan and other jurisdictional plans related to homelessness, including 10-year plans to end chronic homelessness; 
(5)for each project sponsor funded through a grant under subtitle c that is within the jurisdiction of the continuum of care board— 
(A)include a performance evaluation; 
(B)include a report, resulting from an audit conducted under section 402(g)(5), detailing whether the project sponsor has carried out the record-keeping and reporting requirements of section 429(b)(8); and 
(6)provide such other information as the Secretary finds relevant to assessing performance, including performance on success measures that are risk adjusted to factors related to the circumstances of the population served. 
(c)Monitoring by the secretary 
(1)Continuum of care boardsAt time intervals determined by the Secretary, the Secretary shall— 
(A)ensure that continuum of care boards have complied with the requirements of subsection (b)(5) and section 402(g)(5); 
(B)require continuum of care boards receiving funds under subtitle C to establish such fiscal control and fund accounting procedures as may be necessary to assure the proper disbursal of, and accounting for, Federal funds awarded to the continuum of care board under subtitle C in order to ensure that all financial transactions carried out under subtitle C are conducted, and records maintained, in accordance with generally accepted accounting principles; and 
(C)for a selected sample of continuum of care boards receiving funds under subtitle C— 
(i)ensure that each selected continuum of care board has satisfactorily carried out the recordkeeping and reporting requirements of subsections (a) and (b), section 429(b)(3), and, if applicable, section 429(b)(6); and 
(ii)audit the financial records of each selected continuum of care board receiving funds under subtitle C to carry out section 423(a)(9)(A), using Federal auditors or their designate. 
(2)Project sponsorsAt time intervals determined by the Secretary, the Secretary shall select a sample of project sponsors and shall conduct a performance evaluation of each project of each selected project sponsor funded under subtitle C, using the outcome-based evaluation measures developed by the appropriate continuum of care board in accordance with section 402(g)(2) and including the measurements described in section 423(a)(9). 
(d)Action by secretaryBased on the information available to the Secretary, including information obtained pursuant to subsections (b) and (c), the Secretary may adjust, reduce, or withdraw amounts made available (or that would otherwise be made available) to continuum of care boards, or take other action as appropriate, except that amounts already properly expended on eligible activities under this title may not be recaptured by the Secretary.; and 
(5)by inserting after section 406 (as redesignated in paragraph (2)) the following: 
 
407.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this title $1,536,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008, 2009, 2010, and 2011. 
(b)Samaritan chronic homelessness initiativeOf the amounts specified in subsection (a), no more than $200,000,000 for fiscal year 2007 and such sums as may be necessary for fiscal years 2008, 2009, 2010, and 2011 shall be used for the Samaritan Chronic Homelessness Initiative authorized under section 425.. 
4.Emergency shelter grants programSubtitle B of title IV of the McKinney Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) is amended— 
(1)by striking section 412 (42 U.S.C. 11372) and inserting the following: 
 
412.Grant assistanceThe Secretary shall, to the extent amounts are approved in appropriations Acts under section 407, make grants to States and local governments (and to private nonprofit organizations providing assistance to persons experiencing homelessness, in the case of grants made with reallocated amounts) for the purpose of carrying out activities described in section 414. 
412A.Amount and allocation of assistance 
(a)In generalOf the amount appropriated to carry out title IV for a fiscal year, the Secretary shall allocate nationally not more than 15 percent of such amount for subtitle B. 
(b)AllocationAn entity that receives a grant under section 412, and serves an area that includes one or more geographic areas (or portions of such areas) served by continuum of care boards that submit applications under subtitle C, shall allocate the funds made available through the grant to carry out activities described in section 414, in consultation with the continuum of care boards.; 
(2)in section 413(b) (42 U.S.C. 11373(b)), by striking amounts appropriated and all that follows through for any and inserting amounts appropriated under section 407 and made available to carry out this subtitle for any; 
(3)by striking section 414 (42 U.S.C. 11374) and inserting the following: 
 
414.Eligible activitiesAssistance provided under section 412 may be used for the following activities: 
(1)The renovation, major rehabilitation, or conversion of buildings to be used as emergency shelters. 
(2)The provision of essential services, including services concerned with employment, health, or education, family support services for homeless youth, alcohol or drug abuse prevention or treatment, or mental health treatment, if such essential services have not been provided by the local government during any part of the immediately preceding 12 month period, or the use of assistance under this subtitle would complement the provision of those essential services. 
(3)Maintenance, operation insurance, provision of utilities, and provision of furnishings.; 
(4)by repealing section 417 (42 U.S.C. 11377); and 
(5)by redesignating section 418 (42 U.S.C. 11378) as section 417. 
5.Homeless assistance programSubtitle C of title IV of the McKinney Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
CHomeless Housing Program. 
(2)by striking sections 421 through 423 (42 U.S.C. 11381 et seq.) and inserting the following: 
 
421.PurposesThe purposes of this subtitle are— 
(1)to promote the implementation of activities that can prevent vulnerable individuals and families from becoming homeless; 
(2)to promote the development of transitional and permanent housing; 
(3)to provide rental housing assistance to homeless individuals with disabling conditions and the families of such individuals; 
(4)to help eliminate systematic barriers to accessing federal, state and local programs for which homeless persons may be eligible; and 
(5)to encourage and foster self-sufficiency among homeless individuals. 
422.Community homeless assistance program 
(a)ProjectsThe Secretary shall make grants to continuum of care boards to carry out homeless assistance and prevention projects. 
(b)Applications 
(1)Submission to the secretaryTo receive a grant under subsection (a), a continuum of care board shall submit an application to the Secretary at such time and in such manner as the Secretary may require, and containing— 
(A)the information described in subsections (a) and (b) of section 429; and 
(B)other information that shall— 
(i)describe the establishment or designation and function of the continuum of care board, including the nomination and selection process of all members of the continuum of care board; 
(ii)outline the range of housing and service programs available to persons experiencing homelessness or imminently at risk of experiencing homelessness and describe the unmet needs that remain in the geographic area for which the continuum of care board seeks funding regarding— 
(I)prevention activities; 
(II)outreach activities to assess the needs and conditions of persons experiencing homelessness; and 
(III)emergency shelters, transitional housing, permanent housing, and needed supportive services; 
(iii)identify funds from private and public sources, other than funds received under subtitles B and C, that the State, units of general local government, continuum of care boards, project sponsors, and others will use for homelessness prevention, emergency shelter, supportive services, transitional housing, and permanent housing, that will be integrated with the assistance provided under subtitles B and C; 
(iv)explain— 
(I)how the continuum of care board will meet the housing and service needs of individuals and families experiencing homelessness in the applicant’s community; and 
(II)how the continuum of care board will integrate the plan with the strategy of the State and units of general local government in the geographic area to prevent homelessness and end chronic homelessness, including, as part of that strategy, a work plan for the applicable fiscal years; 
(v)report on the outcome based performance of the homeless programs within the geographic area served by the continuum of care board that were funded under this title in the fiscal year prior to the fiscal year in which the application is submitted; 
(vi)include any relevant required agreements under this subtitle; and 
(vii)contain a certification of consistency with the Consolidated Plan pursuant to section 403. 
(2)Selection criteriaThe Secretary shall select continuum of care boards to receive assistance under this subtitle by a national competition based on criteria established by the Secretary, which shall include— 
(A)the need for assistance in the area; 
(B)the ability and capacity of the continuum of care board to carry out its duties and obligations under this subtitle and to effectively manage the distribution of grant funds; 
(C)the extent to which the amount of assistance to be provided under this subtitle will be supplemented with resources from other public and private sources; 
(D)the extent to which the continuum of care board has demonstrated coordination with the other Federal, State, local, private, and other entities serving individuals experiencing homelessness in the planning and operation of projects; 
(E)the performance of the continuum of care board and its projects; and 
(F)such other factors as the Secretary determines to be appropriate to carry out this subtitle in an effective and efficient manner. 
(3)Announcement of awardsThe Secretary shall announce the grants to be made under subsection (a) for that fiscal year. 
(4)Obligation, distribution, and utilization of funds 
(A)Requirements for obligation 
(i)In generalNot later than 9 months after the announcement referred to in paragraph (3), each continuum of care board receiving a grant announced under paragraph (3) shall, with respect to a project to be funded through such grant, meet, or cause the project sponsor to meet, all requirements for the obligation of funds for such project, including, to the extent applicable, site control, matching funds, and environmental review requirements, except as provided in clause (ii). 
(ii)Acquisition, rehabilitation, or constructionNot later than 15 months after the announcement referred to in paragraph (3), each continuum of care board or project sponsor seeking the obligation of funds for acquisition of housing, rehabilitation of housing, or construction of new housing for a grant announced under paragraph (3) shall meet all requirements for the obligation of those funds, including, to the extent applicable, site control, matching funds, and environmental review requirements. 
(iii)ExtensionsAt the discretion of the Secretary, and in compelling circumstances, the Secretary may extend the date by which a continuum of care board shall meet or cause a project sponsor to meet the requirements described in clauses (i) and (ii) if the Secretary determines that compliance with the requirements was delayed due to factors beyond the reasonable control of the continuum of care board or project sponsor. Such factors may include difficulties in obtaining site control for a proposed project, completing the process of obtaining secure financing for the project, or completing the technical submission requirements for the project. 
(B)ObligationAfter a continuum of care board meets or causes a project sponsor to meet the requirements described in subparagraph (A), the Secretary shall obligate the funds for the grant involved. 
(C)Expenditure of fundsThe Secretary shall establish deadlines for timely expenditure of funds. The Secretary may recapture the funds not expended by such deadlines. 
(c)Notification of final pro rata estimated need amounts 
(1)NoticeThe Secretary shall inform each continuum of care board, at a time concurrent with the release of the Notice of Funding Availability for the grants, of the final pro rata estimated need amount under this subtitle for the geographic area represented by the continuum of care board. 
(2)Methodology for determining amount 
(A)Subject to subparagraph (B), the final pro rata estimated need amount under paragraph (1) shall be determined using a methodology selected by Secretary. 
(B)Prior to selecting the methodology referenced in subparagraph (A), the Secretary shall notify the public of the proposed methodology, provide the public with the opportunity to comment on such methodology, and consider such comments in selecting the methodology. 
(3)Combinations or consortiaFor a continuum of care board that represents a combination or consortium of geographic areas, the estimated need amount shall be the sum of the estimated need amounts for the jurisdictions within the geographic areas represented by the continuum of care board. 
423.Eligible activities 
(a)In generalThe Secretary may make grants to continuum of care boards under section 422 to carry out homeless assistance and prevention that consist of one or more of the following eligible activities: 
(1)Construction of housing. 
(2)Acquisition, renovation, conversion or rehabilitation of a structure to provide housing. 
(3)Leasing of property, or portions of property, not owned by the continuum of care board or project sponsor involved, for use in providing housing or supportive services. 
(4)Provision of tenant-based rental housing assistance for eligible persons. 
(5)Provision of project-based rental housing assistance for eligible persons. 
(6)Payment of operating costs for housing units assisted under this subtitle. 
(7)Providing services determined by the Secretary (either at the Secretary’s initiative or on the basis of adequate justification by an applicant) to be directly relevant to assisting persons experiencing homelessness to access and retain housing, for both new projects and projects receiving renewal funding. 
(8) 
(A)Payment of administrative costs of the continuum of care board for planning, administering grants for, maintaining, and evaluating projects, and ensuring compliance with homeless management information system requirements described in section 402(i) may not be more than 6 percent of the total funds made available through the grant. The project sponsor may use up to 5 percent of the funds it receives from the continuum of care board for administrative costs. 
(B)For purposes of this paragraph, monitoring and evaluating shall include— 
(i)measuring the outcomes of the homeless assistance planning process of a continuum of care board for preventing homelessness and helping to end chronic homelessness; 
(ii)the effective and timely implementation of specific projects funded under this subtitle, relative to projected outcomes; and 
(iii)in the case of a housing project funded under this subtitle, compliance with appropriate standards of housing quality and habitability as determined by the Secretary. 
(9)Prevention activities for which a continuum of care board may use up to 10 percent of the funds made available through a grant under section 422, including— 
(A)providing financial assistance to individuals or families who have received eviction notices, foreclosure notices, or notices of termination of utility services if, in the case of such an individual or family— 
(i)the inability of the individual or family to make the required payments is due to a sudden reduction in income; 
(ii)the assistance is necessary to avoid the eviction, foreclosure, or termination of services; and 
(iii)there is a reasonable prospect that the individual or family will be able to resume the payments within a reasonable period of time; and 
(B)carrying out relocation activities (including providing security or utility deposits, rental assistance for a final month at a location, assistance with moving costs, or rental assistance for not more than three months) for moving into transitional or permanent housing, individuals, and families that include such individuals— 
(i)who lack housing; 
(ii)who are being discharged from a publicly funded acute care or long term care facility, program, or system of care, or whose services (from such a facility, program, or system of care) are being terminated; and 
(iii)who have plans, developed collaboratively by the public entities involved and the individuals and families, for securing or maintaining housing after any funding provided under this subtitle is utilized. 
(b)Eligibility for funds for prevention activitiesTo be eligible to receive grant funds under section 422 to carry out the prevention activities described in subsection (a)(9), a continuum of care board shall submit an application to the Secretary under section 422 that shall include a certification in which— 
(1)the relevant public entities in the geographic area involved certify compliance with subsection (c); and 
(2)the publicly funded institutions, facilities, and systems of care in the geographic area certify that the institutions, facilities, and systems of care will take, and fund directly, all reasonable measures to ensure that the institutions, facilities, and systems of care do not discharge individuals into homelessness. 
(c)Supplement, not supplantFunds appropriated to further the purposes of this title and made available for prevention activities described in subsection (a)(9) shall be used to supplement and not supplant other Federal, State, and local public funds used for homelessness prevention. 
(d)Use restrictions. 
(1)Acquisition, rehabilitation, and new constructionA project that consists of activities described in paragraph (1) or (2) of subsection (a) shall be operated for the purpose specified in the application submitted for the project under section 422 for not less than 15 years. 
(2)Other activitiesA project that consists of activities described in any of paragraphs (3) through (9) of subsection (a) shall be operated for the purpose specified in the application submitted for the project under section 422 for the duration of the grant period involved. 
(3)ConversionIf the project sponsor carrying out a project that provides transitional or permanent housing submits a request to the continuum of care board to carry out instead a project for the direct benefit of very low income persons, and the continuum of care board determines that the initial project is no longer needed to provide transitional or permanent housing, the continuum of care board may approve the project described in the request and authorize the project sponsor to carry out that project. 
(e)Rental assistance 
(1)Tenant-based rental assistance 
(A)AuthorityGrants under section 422 may be used to provide tenant-based rental assistance for eligible persons in accordance with this paragraph. 
(B)Housing assistanceAn eligible person on behalf of whom assistance is provided under this subtitle shall select the unit in which such person will live using rental assistance under this subtitle; except that where necessary to assure that the provision of supportive services to persons is feasible, a continuum of care board or project sponsor may require that a person participating in the program live (i) in a particular structure or unit for up to the first year of participation, and (ii) within a particular geographic area for the full period of participation or the period remaining after the period referred to in subclause (i). 
(C)Amount of assistanceThe contract with a continuum of care board for assistance under this subtitle shall be for a term of 5 years. Each contract shall provide that the continuum of care board shall receive aggregate amounts not to exceed the appropriate existing housing fair market rent limitation under section 8(c) of the United States Housing Act of 1937 in effect at the time the application is approved. At the option of the continuum of care board and subject to the availability of such amounts, the continuum of care board may receive in any year (i) up to 25 percent of such amounts or (ii) such higher percentage as the Secretary may approve upon a demonstration satisfactory to the Secretary that the continuum of care board has entered into firm financial commitments to ensure that the housing assistance described in the application will be provided for the full term of the contract. Any amounts not needed for a year may be used to increase the amount available in subsequent years. 
(2)Project-based rental assistance 
(A)AuthorityGrants under section 422 may be used to provide project-based rental assistance for eligible persons in accordance with this subsection. 
(B)Housing assistanceAssistance under this subtitle shall be provided pursuant to a contract between the continuum of care board or the project sponsor and an owner of an existing structure. The contract shall provide that rental assistance payments shall be made to the owner and that the units in the structure shall be occupied by eligible persons for not less than the term of the contract. 
(C)Term of contract and amount of assistance 
(i)Term of contractEach contract under subparagraph (B) shall be for a term of 5 years, and the owner shall have an option to renew the assistance for an additional 5-year term, subject to the availability of amounts provided in appropriations Acts; except that if an expenditure of at least $3,000 for each unit (including its prorated share of work on common areas or systems) is required to make the structure decent, safe, and sanitary, and the owner agrees to carry out the rehabilitation with resources other than assistance under this subtitle within 12 months of notification of grant approval, the contract shall be for a term of 10 years. 
(ii)Amount of assistanceEach contract shall provide that the recipient shall receive aggregate amounts not to exceed the appropriate existing housing fair market rental under section 8(c)(1) of the United States Housing Act of 1937 in effect at the time the application is approved. Any amounts not needed for a year may be used to increase the amount available in subsequent years. 
(3)Tenant rentIn the case of a project that includes tenant-based or project-based rental assistance, each tenant shall pay as rent an amount determined in accordance with the provisions of section 3(a)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)(1)). 
424.Termination of tenancy 
(a)Termination of tenancy in permanent housingA project sponsor shall not terminate the tenancy or refuse to renew the lease of a tenant living in permanent housing funded by a grant under this subtitle except for serious or repeated violations of the terms and conditions of the lease, for a violation of applicable Federal, State, or local law, or other good cause. Any termination or refusal to renew must be preceded by not less than 30 days by the project sponsor’s service upon the tenant of a written notice specifying the grounds for the action. 
(b)Termination of tenancy in transitional housingIf an individual or family occupying transitional housing funded under this subtitle violates significant program requirements, or violates applicable Federal, State, or local law, the project sponsor may terminate the housing assistance in accordance with a formal process established by the project sponsor that recognizes the rights of individuals receiving such assistance to due process of law, which may include a hearing. 
425.Incentives to create samaritan chronic homelessness initiative 
(a)In generalIn making grants to continuum of care boards under section 422, the Secretary shall provide the incentives described in subsection (b) to promote the creation of new permanent housing units through the construction, acquisition and rehabilitation, leasing , or provision of rental assistance of permanent housing units, that are owned or leased by a project sponsor or other independent entity who entered into a contract with a project sponsor, for chronically homeless persons. 
(b)Assistance for chronically homeless personsA continuum of care board that receives assistance under section 422 to implement a project that involves the construction, acquisition and rehabilitation, leasing, or provision of rental assistance of permanent housing units described in subsection (a) for chronically homeless persons shall also receive, as part of the grant, a bonus in an amount to be determined by the Secretary to carry out permanent housing activities with supportive services, as determined by the Secretary, for chronically homeless persons. 
426.Repayment of assistance and prevention of undue benefits 
(a)RepaymentIf assistance is provided under section 422 to carry out a project that consists of activities described in paragraph (1) or (2) of subsection (a) and the project ceases to provide transitional or permanent housing— 
(1)earlier than 10 years after operation of the project begins, the continuum of care board (or the project sponsor receiving funds from the continuum of care board) shall repay 100 percent of the assistance; or 
(2)not earlier than 10 years, but earlier than 15 years, after operation of the project begins, the continuum of care board (or the project sponsor receiving funds from the continuum of care board) shall repay 20 percent of the assistance for each of the years in the 15 year period for which the project fails to provide that housing. 
(b)Prevention of undue benefitsExcept as provided in subsection (c) if any property is used for a project that receives assistance under subsection (a) and consists of activities described in paragraph (1) or (2) of subsection (a), and the sale or other disposition of the property occurs before the expiration of the 15 year period beginning on the date that operation of the project begins, the continuum of care board (or the project sponsor receiving funds from the continuum of care board) who received the assistance shall comply with such terms and conditions as the Secretary may prescribe to prevent the continuum of care board (or a project sponsor receiving funds from the continuum of care board) from unduly benefiting from such sale or disposition. 
(c)ExceptionA continuum of care board (or a project sponsor receiving funds from the continuum of care board) shall not be required to make the repayments, and comply with the terms and conditions, required under subsection (a) or (b) if— 
(1)the sale or disposition of the property used for the project results in the use of the property for the direct benefit of very low income persons; or 
(2)all of the proceeds of the sale or disposition are used to provide transitional or permanent housing meeting the requirements of this subtitle.; 
(3)by redesignating section 424 (42 U.S.C. 11384) as section 427; 
(4)in section 425 (42 U.S.C. 11385)— 
(A)by redesignating this section as section 428; 
(B)by striking subsection (c) and inserting the following: 
 
(c)ServicesSupportive services may include such services as determined by the Secretary (either at the Secretary’s initiative or on the basis of adequate justification by an applicant) to be directly relevant to assisting persons experiencing homelessness to access and retain housing.; 
(5)in section 426 (42 U.S.C. 11386)— 
(A)by redesignating this section as section 429; 
(B)in subsection (a)— 
(i)in paragraph (1), by striking this subtitle and inserting section 422; 
(ii)in paragraph (2)— 
(I)by striking subparagraph (B) and inserting the following: 
 
(B)a description of the size and characteristics of the population that would occupy housing units or receive supportive services under this subtitle;; and 
(II)in subparagraph (E), by striking in the case of projects assisted under this title that do not receive assistance under such sections,; and 
(iii)in paragraph (3), in the last sentence, by striking recipient and inserting continuum of care board (or a project sponsor receiving funds from the continuum of care board); 
(C)by striking subsections (b) and (c) and inserting: 
 
(b)Required agreementsThe Secretary may not provide assistance for a proposed project under this subtitle unless the continuum of care board involved agrees to— 
(1)ensure the operation of the project in accordance with the provisions of this subtitle; 
(2)conduct ongoing monitoring to ensure that homeless persons are not systematically denied access to programs for which they may be eligible; 
(3)monitor and report to the Secretary on the progress of the project; 
(4)develop and implement procedures to ensure— 
(A)the confidentiality of records pertaining to any individual provided family violence prevention or treatment services through the project; and 
(B)that the address or location of any family violence shelter project assisted under this subtitle will not be made public, except with written authorization of the person responsible for the operation of such project; 
(5)involve homeless individuals and families, to the maximum extent practicable, through employment, volunteer services, or otherwise, in constructing, rehabilitating, maintaining, and operating the project assisted under this subtitle and in providing supportive services for the project; 
(6)establish such fiscal control and fund accounting procedures as may be necessary to assure the proper disbursal of, and accounting of, such funds in order to ensure that all financial transactions carried out with such funds are conducted, and records maintained, in accordance with generally accepted accounting principles; 
(7)ensure, to the extent practicable, that any permanent housing that is created under a grant under this subtitle is located in a mixed income environment; 
(8)require each project sponsor who is funded by a grant received under this subtitle to establish such fiscal control and fund accounting procedures as may be necessary to assure the proper disbursal of, and accounting for, Federal funds received by the project sponsor under this subtitle in order to ensure that all financial transactions carried out under this subtitle are conducted, and records maintained, in accordance with generally accepted accounting principles; and 
(9)comply with such other terms and conditions as the Secretary may establish to carry out this subtitle in an effective and efficient manner.; 
(D)by redesignating subsection (d) as subsection (c), and in the first sentence, by striking recipient and inserting project sponsor; 
(E)by striking subsection (e); 
(F)by redesignating subsections (f), (g), and (h), as subsections (d), (e), and (f), respectively; 
(G)in subsection (e) (as redesignated in subparagraph (E)), in the first sentence, by striking recipient each place it appears and inserting continuum of care board or project sponsor; 
(H)by striking subsection (i); and 
(I)by redesignating subsection (j) as subsection (g); 
(6) 
(A)by repealing sections 427 and 429 (42 U.S.C.11387, 11389); and 
(B)by redesignating section 428 (42 U.S.C. 11388) as section 436; and 
(7)by inserting after section 429, as redesignated, the following: 
 
430.Matching funding A recipient of a grant under this subtitle shall supplement the amounts provided in the grants, in cash from any source, in an amount equal to not less than 25 percent of the Federal funds provided under the grant. 
431.Allocation amounts and incentives for specific eligible activities 
(a)Annual portion of appropriated amount availableFrom the amount made available to carry out this subtitle for a fiscal year, a portion equal to not less than 30 percent of the sums made available to each continuum of care board for that fiscal year shall be used for housing activities, exclusive of the Samaritan Chronic Homelessness Initiative under section 425, to develop and sustain permanent housing, including operating costs and leasing and rental housing assistance, in order to help create and sustain affordable permanent housing for homeless individuals with disabling conditions and homeless families that include such an individual who is an adult. 
(b)Funding for acquisition, construction, and rehabilitation of permanent or transitional housingNothing in this title shall be construed to establish a limit on the amount of funding that an applicant may request under this subtitle for acquisition, construction, or rehabilitation activities for the development of permanent housing or transitional housing. 
432.Treatment of previously obligated amountsNotwithstanding the amendment or repeal of any provision of law by the Homeless Assistance Consolidation Act of 2006, any amounts appropriated to carry out the provisions so amended or repealed that are obligated before the effective date of the Homeless Assistance Consolidation Act of 2006 shall be used in the manner provided, and subject to any requirements and agreements entered into, under such provisions as such provisions were in effect immediately before such effective date. 
433.Appeal procedure 
(a)In generalWith respect to funding under this subtitle, if certification of consistency with the Consolidated Plan or other jurisdictional plans related to homelessness, including 10-year plans to end chronic homelessness, pursuant to section 403 is withheld from an applicant who has submitted an application for that certification, such applicant may appeal such decision to the Secretary. 
(b)ProcedureThe Secretary shall establish a procedure to process the appeals described in subsection (a). 
(c)DeterminationNot later than 45 days after the date of receipt of an appeal described in subsection (a), the Secretary shall determine if certification was unreasonably withheld. If such certification was unreasonably withheld, the Secretary shall review such application and determine if such applicant shall receive funding under this subtitle. 
434.Nondiscrimination, preferences for persons with specific disabling conditions and gender-specific activities 
(a)NondiscriminationNo person in the United States shall on the grounds of race, color, national origin, religion, or sex, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity funded in whole or in part with funds made available under this title. Any prohibition against discrimination on the basis of age under the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), or with respect to an otherwise qualified individual with a disability as provided in section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) shall also apply to any such program or activity. 
(b)Preferences for persons with specific disabling conditionsAll homeless assistance and prevention activities funded under this title serving individuals with disabling conditions must be available to all such individuals without regard to their type of disability, except that a preference for individuals with specific types of disabling conditions can be provided in activities funded under this title if— 
(1)services appropriate for that population are provided; 
(2)serving this population in this manner is necessary to provide qualified homeless individuals with a disabling condition and families that include such an adult individual housing, aid, benefits, or services that are as effective as those provided to others; and 
(3)such homeless assistance and prevention activities are open to all otherwise eligible individuals with a disabling condition and families that include such an adult individual who may benefit from the services provided. 
(c)Gender-specific activitiesThis title shall not be construed to prohibit any project sponsor from maintaining or constructing separate living facilities or restroom facilities for the different sexes or offering gender-specific assistance in order to protect personal safety, privacy, or modesty. 
(d)RenewalsNotwithstanding any other provision of this subtitle, the Secretary may provide renewal grants under this subtitle for rental assistance projects that— 
(1)were funded under the authority of Parts I, II, III and IV of Subtitle F of this title as it existed immediately prior to enactment of the Homeless Assistance Consolidation Act of 2006; and 
(2)are designed and carried out to exclusively serve persons who are seriously mentally ill; have chronic problems with alcohol, drugs, or both; or have acquired immunodeficiency syndrome and related diseases. 
435.Environmental reviewFor purposes of environmental review, assistance and projects under this title shall be treated as assistance for special projects that are subject to section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994, and shall be subject to the regulations issued by the Secretary to implement such section.. 
6.Repeals and conforming amendments 
(a)RepealsSubtitles D, E, F, and G of title IV of the McKinney Vento Homeless Assistance Act (42 U.S.C. 11391 et seq., 11401 et seq., 11403 et seq., and 11408 et seq.) are repealed. 
(b)Conforming amendmentsSection 403(l) of the McKinney Vento Homeless Assistance Act, as redesignated in section 4(2), is amended— 
(1)by striking current housing affordability strategy and inserting Consolidated Plan; and 
(2)by inserting before the comma the following: (referred to in that section as a comprehensive housing affordability strategy). 
7.Effective date This Act shall take effect one year after the date of enactment. 
 
